     3:02-cr-00540-JFA          Date Filed 08/20/21       Entry Number 197      Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


UNITED STATES OF AMERICA                                   )        CR No.: 3:02-540-JFA
                                                           )
v.                                                         )   MEMORANDUM OPINION
                                                           )      AND ORDER
CARL ERIC HOPKINS                                          )
______________________________________                     )

       This matter is before the court upon the defendant’s sealed pro se motion for

compassionate release (ECF No. 174) pursuant to the First Step Act1 and 18 U.S.C.

§ 3582(c)(1)(A). The defendant contends that his current medical conditions place him at

a higher risk of becoming seriously ill from the COVID-19 virus.

       The government has responded and the defendant has replied thereto. The court has

carefully considered the record before it and conducted an individualized analysis of the facts

and issues raised by the parties. For the reasons which follow, the defendant’s motion is

respectfully denied.

                                  I. STANDARD OF REVIEW

       Ordinarily, a court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c); See United States v. Chambers, 956 F.3d 667, 671 (4th Cir.

2020); United States v. Jackson, 952 F.3d 492 (4th Cir. 2020); United States v. Martin,

916 F.3d 389, 395 (4th Cir. 2019). But, “the rule of finality is subject to a few narrow

exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011). One such exception is

       1
           Pub. L. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).

                                                   1
     3:02-cr-00540-JFA       Date Filed 08/20/21    Entry Number 197        Page 2 of 13




when the modification is “expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B);

See Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, § 3582(c)(1)(A)(i) provides

a statutory vehicle to modify a defendant’s sentence. It was originally adopted as part of the

Sentencing Reform Act of 1984.

       On December 21, 2018, the First Step Act was signed into law. Broadly, the Act’s

goals were to reform federal prisons and sentencing laws to reduce recidivism, decrease the

federal inmate population, and maintain public safety. The First Step Act also expanded the

existing compassionate release provisions of federal law by allowing an inmate to move for

compassionate release himself, rather than allowing only the Director of the Bureau of

Prisons (BOP) to do so. The relevant portion of the First Step Act, codified at 18 U.S.C.

§ 3582(c)(1)(A), provides:

       (c) Modification of an imposed term of imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
       (1) in any case—

              (A) the court, upon motion of the Director of the Bureau of
              Prisons, or upon motion of the defendant after the defendant has
              fully exhausted all administrative rights to appeal a failure of
              the Bureau of Prisons to bring a motion on the defendant’s
              behalf or the lapse of 30 days from the receipt of such a request
              by the warden of the defendant’s facility, whichever is earlier,
              may reduce the term of imprisonment (and may impose a term
              of probation or supervised release with or without conditions
              that does not exceed the unserved portion of the original term
              of imprisonment), after considering the factors set forth in
              section 3553(a) to the extent that they are applicable, if it finds
              that—

                                              2
     3:02-cr-00540-JFA       Date Filed 08/20/21    Entry Number 197       Page 3 of 13




              (i) extraordinary and compelling reasons warrant such a
              reduction...and that such a reduction is consistent with
              applicable policy statements issued by the Sentencing
              Commission....

18 U.S.C. § 3582(c)(1)(A).

       By its terms, § 3582(c)(1)(A) permits the court to reduce the defendant’s term of

imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if the court finds

that (i) extraordinary and compelling reasons warrant such a reduction; and (ii) such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission. In addition, a district court may not grant a sentence reduction under

§ 3582(c)(1)(A) without considering the § 3553 factors to the extent they are applicable.

United States v. Kibble, 992 F.3d 326, 332 (4th Cir. 2021).

       Before the passage of the First Step Act, the United States Sentencing Commission

permitted a sentence to be modified due to the defendant’s medical condition, age, or family

circumstances and further defined the limits under which a sentence reduction may be given

under those justifications. See U.S.S.G. § 1B1.13, n. 1 (A)–(C). The Sentencing Commission

also provided a “catch-all provision” that allowed for a sentence modification upon a

showing of “extraordinary and compelling reasons” other than, or in combination with, the

reasons described in subdivisions (A) through (C).” Id. at n. 1 (D).

       In United States v. McCoy, 981 F.3d 271 (4th Cir. 2020), the Fourth Circuit agreed

with the Second Circuit in United States v. Brooker, 976 F.3d 228 (2d Cir. 2020) and found

that there is as of now no “applicable policy statement governing compassionate release

                                              3
     3:02-cr-00540-JFA          Date Filed 08/20/21         Entry Number 197          Page 4 of 13




motions filed by defendants under the recently amended § 3582(c)(1)(A),” and as a result,

district courts are “empowered . . . to consider any extraordinary and compelling reason for

release that a defendant might raise.” McCoy, 981 F.3d at 284 (citing Brooker, 976 F.3d at

230); see also, Kibble, 992 F.3d at 331.

        Nevertheless, § 1B1.13 provides a framework when evaluating a defendant’s motion,

but a court independently determines whether “extraordinary and compelling reasons”

warrant a sentence reduction under § 3582(c)(1)(A).

        A defendant’s rehabilitation standing alone does not provide sufficient grounds to

warrant a sentence modification. 28 U.S.C. § 994(t). Also, the defendant bears the burden

to establish that he or she is eligible for a sentence reduction. United States v. Jones,

836 F.3d 896, 899 (8th Cir. 2016).

                              Exhaustion of Administrative Remedies

        Before a court may consider a defendant’s motion for compassionate release, the

defendant must have fully exhausted all of the administrative rights to appeal a failure of the

Bureau of Prisons (BOP) to bring a motion on the defendant’s behalf or the lapse of 30 days

with no answer from the Warden after a request by the defendant, whichever is earlier.

18 U.S.C. § 3582(c)(1)(A).2


        2
          The defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before filing
a motion for compassionate release in this court. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding
that “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial
discretion”); United States v. Williams, No. CR JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30,
2020) (denying motion for reduction of sentence because defendant failed to exhaust his administrative
remedies, but declining to decide whether exhaustion requirement is jurisdictional).

                                                     4
     3:02-cr-00540-JFA       Date Filed 08/20/21     Entry Number 197       Page 5 of 13




       In his motion before this court, the defendant attests that he requested compassionate

release for his medical issues pursuant to § 3582(c)(1)(A) to the Warden on June 10, 2020,

and such request was denied on June 26, 2020. The government concedes that the defendant

has satisfied the procedural requirements of § 3582(c)(1)(A). As it appears to this court that

the defendant has fully exhausted his administrative remedies, the court will proceed to

review the matter on the merits. Even if the defendant meets the eligibility criteria for

compassionate release, this court retains discretion as to whether to grant relief. See

18 U.S.C. § 3582(c)(1)(A) (providing the court may reduce the term of imprisonment)

(emphasis added).

       The mere existence of the COVID-19 pandemic—which poses a threat to every

non-immune individual in the world—cannot independently provide a basis for a sentence

reduction or justify compassionate release. However, COVID-19 is certainly relevant to the

court’s analysis of a § 3582(c)(1)(A) motion for compassionate release. If a defendant has

a chronic medical condition that has been identified by the Centers for Disease Control

(CDC) as elevating the inmate’s risk of becoming seriously ill from COVID-19, it is possible

that such medical condition could satisfy the extraordinary and compelling reasons standard.

Under these circumstances, a chronic condition for which the defendant is not expected to

recover reasonably may be found to be serious and substantially diminish the ability of the

defendant to provide self-care within the correctional institution, even if that condition would

not have constituted an extraordinary and compelling reason absent the risk of COVID-19.


                                               5
     3:02-cr-00540-JFA      Date Filed 08/20/21     Entry Number 197       Page 6 of 13




As the Third Circuit has held, “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

                          Extraordinary and Compelling Reasons

       The defendant is now 49 years old and is serving a life sentence with the Federal

BOP. Although the records submitted by the defendant in support of his motion were all

dated some ten years ago, the government has responded and submitted to the court more

current medical records. These sealed records reveal that the defendant suffers from Type 2

diabetes and high blood pressure or hypertension. The defendant also suggests that his

medical conditions could be exacerbated during his incarceration due to COVID-19.

       The government concedes that the defendant’s Type 2 diabetes appears to fall within

the list of conditions which increase one’s risk for severe illness from COVID-19. With

regard to the defendant’s high blood pressure, this condition might be create an increased risk

for someone with COVID-19.

       The government suggests, and the medical records reveal, that the defendant’s

medical conditions are well controlled at the BOP facility and do not present any impediment

to his ability to provide self-care in the institution. The defendant’s diabetes and high blood

pressure are being treated with medication and his medical condition is appropriately

managed at the facility. Thus, the government argues that the defendant has failed to

establish an “extraordinary and compelling reason” for a sentence reduction under


                                              6
     3:02-cr-00540-JFA       Date Filed 08/20/21     Entry Number 197        Page 7 of 13




§ 3582(c)(1)(A).

       The government also sets forth a comprehensive discussion of the strenuous measures

the BOP is taking to protect the health of the inmates in its charge and to mitigate the risks

of COVID-19. In late December 2020, BOP facilities began receiving initial allotments of

COVID-19 vaccines. According to the BOP, as of August 3, 2021, it has distributed more

than 194,000 vaccines and administered more than 205,728 of them. The defendant has not

advised the court whether or not he has ever tested positive for COVID-19 or if he has

received a vaccination.

       For the above reasons, the court determines that the defendant has failed to show that

his diabetes or high blood pressure substantially diminish his ability to provide self care

against serious injury or death as a result of COVID-19. As a result, the court finds that the

defendant has not provided an extraordinary and compelling reason for compassionate

release on this basis.

                Procedural History and Factors Under 18 U.S.C. § 3553(a)

       Even if the defendant did make a showing of an extraordinary and compelling reason,

this court would still exercise its discretion not to reduce the sentence because the totality of

the record in this case clearly demonstrates that the defendant would present a danger to the

community if released. Indeed, this case represents one of the most egregious criminal cases

this court has faced in its 35 years on the federal bench. The government strenuously opposes

compassionate release based upon the § 3553(a) factors which it contends weigh heavily


                                               7
     3:02-cr-00540-JFA       Date Filed 08/20/21    Entry Number 197       Page 8 of 13




against his release.

       In deciding this matter, the court will consider the factors set forth in 18 U.S.C.

§ 3553(a), to the extent applicable: the nature and circumstances of the offense; history and

characteristics of the defendant; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, afford adequate

deterrence, protect the public from further crimes of the defendant; and the need to avoid

unwarranted sentencing disparities. Overall, the sentence must be sufficient, but not greater

than necessary, to achieve these purposes.

       As the government points out in its opposition memorandum, the defendant is an

extremely violent and dangerous individual who initially pleaded guilty to federal drug

charges and was sentenced to five years incarceration in 1995. Upon his release from federal

prison (even while he was residing at a federal halfway house facility), he immediately

reentered the drug business and was ultimately charged with the murder of a fellow drug

dealer in Columbia, South Carolina.

       In September 2003, the defendant pleaded guilty to six counts of a superseding

indictment to the following charges:

       Count 1:        Conspiracy to possess with intent to distribute and distribution
                       of quantities of heroin and marijuana, in violation of 21 U.S.C.
                       § 846;

       Count 3:        Conspiracy to possess with intent to distribute and distribution
                       of 50 grams or more of cocaine base and 5 kilograms or more
                       of cocaine, in violation of 21 U.S.C. § 846;


                                               8
     3:02-cr-00540-JFA        Date Filed 08/20/21      Entry Number 197         Page 9 of 13




       Count 5:        Money laundering, in violation of 18 U.S.C. §§ 1956 and 2;

       Count 6:        Murder in furtherance of a serious drug trafficking crime, in
                       violation of 21 U.S.C. § 848(e);


       Count 7:        Use of a firearm to commit murder in connection with a drug
                       trafficking and violent crime, in violation of 18 U.S.C. §§
                       924(j)(1) and 2; and

       Count 15:       Providing contraband in a federal prison, in violation of 18
                       U.S.C. §§ 179(a)(1), 179(b)(1), 179(d)(1)(C), and 2.

       Although this case was death penalty eligible, the government agreed in the plea

agreement not to seek the death penalty, along with other recommendations, in exchange for

the defendant’s agreement to plead guilty and cooperate. The defendant, in his plea

agreement, agreed that a life sentence was appropriate in his case, pursuant to Fed. R. Crim.

P. Rule 11 (c)(1)(C). In particular, the defendant agreed to a stipulated sentence of life on

Counts 6 and 7 in exchange for the government’s agreement not to seek the death penalty on

these two counts (ECF No. 45, PSR at ¶ 13).

       The U.S. Probation Office prepared a Presentence Report (PSR) which determined

the defendant’s offense level at 433 and his criminal history category at IV. This yielded a

Guideline range of life.

       On January 20, 2004, the court held a sentencing hearing, with no objections from the

defendant, and sentenced the defendant to a term of incarceration of life. The defendant has



       3
          The offense level would have been a level 48, however, pursuant to U.S.S.G. App. Note 2 of
Chapter 5, the maximum total offense level was 43.

                                                 9
    3:02-cr-00540-JFA      Date Filed 08/20/21    Entry Number 197      Page 10 of 13




received credit for time served since August 1, 2002.

       Thereafter, the defendant has filed a number of motions and appeals with this court

and with the Fourth Circuit, all of which have been unsuccessful.

       Addressing the § 3553(a) factors, as applicable, this court determines that:

       1. Nature and Circumstance of the Offense. The defendant is currently incarcerated

for possessing with intent to distribute heroin and marijuana, cocaine base, and cocaine. He

was also charged with money laundering and use of a firearm to commit murder in

connection with a drug trafficking and violent crime. Finally, and most importantly, the

defendant was charged with murder in furtherance of a serious drug trafficking crime. It is

therefore easy for this court to conclude that the defendant’s crimes were serious to begin

with. Furthermore, the court cannot ignore the fact that the victim of the murder was

dismembered and burned, buried on one occasion, and then dug up and reburied in a second

location.

       The evidence produced by the government in this case clearly revealed that the

defendant was the moving force behind the murder, as he directed certain of his associates

in conducting the murder and desecrating the body following the murder. Specifically, after

the victim was struck with weapons fire several times from the weapons possessed by the

defendant, the defendant directed that the two Coleman brothers dismember and burn the

body of Thomas Summers.




                                            10
    3:02-cr-00540-JFA       Date Filed 08/20/21     Entry Number 197        Page 11 of 13




       2. History and Characteristics of the Defendant. As noted previously, the defendant

had a criminal history category of IV near the top of the scale for criminal offenses. He had

been given a federal sentence of 5 years in 1995, and upon his release, immediately rejoined

the drug distribution business. In fact, he involved himself in drug distribution while still in

the federal halfway house for the 1995 sentence. He organized and participated in the

murder of a fellow drug dealer, and then suggested to his associates that they murder other

individuals that might be witnesses against him. On this record, the court has little hesitation

in holding that the defendant is a most violent individual.

       Prior to the instant federal conviction, the defendant had been convicted in both

federal and state court. He has the following prior state convictions: disorderly

conduct/simple assault/trespassing (1992); driving under suspension (1994); possession of

marijuana (1995).

       The defendant was approximately 30 years old when the instant offenses took place.

       Although the defendant’s disciplinary infractions while incarcerated at the BOP are

quite old—some dating back to early 2000s—he was sanctioned on two occasions for

threatening bodily harm, refusing to obey an order, introduction of drugs/alcohol, and

exchanging money for contraband. According to the most recent Sentry Report provided by

the government, it does not appear that the defendant has had any disciplinary violations

within the past 10 years.




                                              11
    3:02-cr-00540-JFA      Date Filed 08/20/21     Entry Number 197       Page 12 of 13




                                 Post-Sentencing Conduct

       Courts place significant weight on a defendant’s post-sentencing conduct because it

“provides the most up-to-date picture of his or her ‘history and characteristics.’” See Pepper

v. United States, 562 U.S. 476, 492 (2011). On a motion to reduce sentence under the First

Step Act, a district court must consider the defendant’s post-sentencing conduct. See United

States v. McDonald, 986 F.3d 402 (4th Cir. Jan. 22, 2021).

       In his sealed reply, the defendant attaches a copy of his BOP summary reentry plan

and progress report. He currently works as an orderly since June 2020 and has received good

work evaluations. He has no noted mental health abnormalities which would preclude him

from employment at this time. He has no medical restrictions for regular duty, is cleared for

food service, and is required to be in a lower bunk. His Unit Team recommends that he

enroll in adult continuing education and a daily exercise program. He completed his GED

in 1996. His has 19 education courses listed from 2005 to present. These include advanced

cinema, various history and war courses, film appreciation, and real estate/mortgage.

       3. Need for Sentence Imposed to Reflect the Seriousness of the Offense, Promote
Respect for the Law, Provide Just Punishment, and Adequately deter the Defendant and
Others

       Were the court to release the defendant at this time, his sentence would not meet the

goals of reflecting the seriousness of the offense, promoting respect for the law, providing

just punishment, and adequate deterrence.




                                             12
    3:02-cr-00540-JFA       Date Filed 08/20/21      Entry Number 197       Page 13 of 13




                                     IV. CONCLUSION

       After carefully considering the applicable law, the arguments of the parties, and the

record before it, the court concludes that the defendant has not met his burden of establishing

that he has an extraordinary and compelling reason such that he is eligible for release under

§ 3582(c)(1)(A).

       Moreover, even if the defendant could demonstrate an extraordinary and compelling

reason, this court’s analysis and balancing of the § 3553(a) factors, taken collectively, clearly

weigh against release of the defendant.

       Accordingly, the defendant’s motion (ECF No. 174) is denied.

       IT IS SO ORDERED.


August 20, 2021                                      Joseph F. Anderson, Jr.
Columbia, South Carolina                             United States District Judge




                                               13
